Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000431
                                                         26-OCT-2015
                                                         10:36 AM


                          SCWC-15-0000431

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     AMBROSE S. FERNANDEZ, JR.,
                  Petitioner/Plaintiff-Appellant,

                                 vs.

STATE OF HAWAI#I; DEPARTMENT OF PUBLIC SAFETY - SHERIFF DIVISION;
 DEPUTY SHERIFF MAURICE RICE, in his official capacity as deputy
sheriff; DEPUTY ATTORNEY GENERAL MATTHEW DVONCH, in his official
               capacity as deputy attorney general,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-15-0000431; CIV. NO. 14-1-0097-01)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on
September 29, 2015, is hereby rejected.
          DATED: Honolulu, Hawai#i, October 26, 2015.

Ambrose S. Fernandez, Jr.        /s/   Mark E. Recktenwald
petitioner pro se                /s/   Paula A. Nakayama
                                 /s/   Sabrina S. McKenna
                                 /s/   Richard W. Pollack
                                 /s/   Michael D. Wilson